ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_04_EN.txt. 77




       SEPARATE OPINION OF JUDGE AL-KHASAWNEH



   Court lacks jurisdiction — Doubts regarding element of reasoning regarding
prior negotiations — Court acknowledges protests —- At bilateral and multi-
lateral levels — Not in respect of interpretation or application of Convention on
Discrimination against Women — Multifaceted dispute — Not realistic to
expect reference to specific treaty in diplomatic negotiations — Much depends
on context — Contents of treaty also relevant — Crucial test is substantive
relevance — Test met by reference to allegations of rape and sexual assault —
Violence is form of discrimination — Comment by monitoring committee
carries considerable weight — Court’s jurisprudence favours broad interpreta-
tion — Plausibility test — Test of “reasonable” or tangible connection — Prior
negotiation is a condition precedent — Need for flexibility on form — Com-
plaints by DRC meet criteria of prior negotiations — Failure to arbitration —
Leads to failure to meet prior conditions for seisin of Court.




   1. Whilst I have concurred with the Court’s finding that “it has no
jurisdiction to entertain the Application filed by the Democratic Republic
of the Congo on 28 May 2002” (Judgment, para. 128), I continue to have
serious doubts regarding some elements in the Court’s reasoning leading
to the conclusion that it has no jurisdiction under Article 29 of the Conven-
tion on the Elimination of All Forms of Discrimination against Women.
   2. It is readily apparent that the consequences of that conclusion go
beyond the present case and affect not only the many compromissory
clauses which are
     “rapidly replacing declarations accepting the compulsory jurisdic-
     tion of the Court under Article 36 (2) as the primary method by
     which the Court gains jurisdiction in contentious cases”
     (Jonathan I. Charney, “Compromissory Clauses and the Jurisdiction
     of the International Court of Justice”, American Journal of Interna-
     tional Law, Vol. 81, p. 855 (1987))
but also the very definition of what constitutes a dispute.
  3. In view of this and of the fact that I find that conclusion discon-
certing, I feel that I should set out in this brief separate opinion my views
on this issue.
  4. In paragraph 91 of the Judgment, the Court took note of the fact
that :
     “the DRC made numerous protests against Rwanda’s actions in

75

78             ARMED ACTIVITIES (SEP. OP. AL-KHASAWNEH)


     alleged violation of international human rights law, both at the bi-
     lateral level through direct contact with Rwanda and at the multi-
     lateral level within the framework of international institutions”.

However the Court went on to conclude that :
        “Whatever may be the legal characterization of such protests as
     regards the requirement of the existence of a dispute between the
     DRC and Rwanda for purposes of Article 29 of the Convention,
     that Article requires also that any such dispute be the subject of
     negotiations. The evidence has not satisfied the Court that the DRC
     in fact sought to commence negotiations in respect of the interpreta-
     tion or application of the Convention.” (Judgment, para. 91.)

 5. In paragraph 79 of its Order of 10 July 2002 indicating provisional
measures the Court had already had a chance to reason that :

        “Whereas at this stage in the proceedings the Congo has not
     shown that its attempts to enter into negotiations or undertake arbi-
     tration proceedings with Rwanda . . . concerned the application of
     Article 29 of the Convention on Discrimination against Women ;
     whereas nor has the Congo specified which rights protected by the
     Convention have allegedly been violated by Rwanda and should be
     the object of provisional measures ; whereas the preconditions on the
     seisin of the Court set by Article 29 of the Convention therefore do
     not appear prima facie to have been satisfied” (Armed Activities on
     the Territory of the Congo (New Application : 2002) (Democratic
     Republic of the Congo v. Rwanda), Provisional Measures, Order of
     10 July 2002, p. 247, para. 79).

  6. In other words, the Court acknowledged the DRC’s attempts to
enter into negotiations or to undertake arbitration proceedings but was
not satisfied that those negotiations were “in respect of the interpretation
or application of the Convention” (Judgment, para. 91).

   7. As the whole world knows, the dispute between the two neighbour-
ing States was not confined to the application or interpretation of the
Convention on Discrimination against Women but encompassed wide-
ranging and multifaceted aspects, where, nevertheless, allegations of
serious human rights abuses permeated the entire dispute. In such a situa-
tion, should diplomatic negotiations including “diplomacy by congress”
(South West Africa (Ethiopia v. South Africa ; Liberia v. South Africa),
Preliminary Objections, Judgment, I.C.J. Reports 1962, p. 346) be com-
pelled to itemize complaints on a treaty-by-treaty basis ? I am of the view
that such a requirement would be unrealistic as anyone reasonably
acquainted with diplomatic negotiations would agree. Much depends on

76

79              ARMED ACTIVITIES (SEP. OP. AL-KHASAWNEH)


context. Complaints before the Security Council are not usually compart-
mentalized on a treaty-by-treaty or provision-by-provision basis. In addi-
tion, much would depend on the content of the conventions in question.
In a treaty on maritime delimitation, for example, the very subject-matter
would suggest, even compel, by its technicality, very specific references to
individual provisions. The same might not be true in cases of allegations
of human rights violations where a general reference to human rights
abuses might be sufficient.

  The crucial consideration is that the substantive relevance of the Con-
vention on Discrimination against Women seems obvious as the DRC
has included numerous allegations of rape and sexual assault of the most
horrible forms imaginable committed against thousands of Congolese
women and girls. The Committee on the Elimination of All Forms of
Discrimination against Women had the following to say :

        “General comments
        6. The Convention in article 1 defines discrimination against
     women. The definition of discrimination includes gender-based vio-
     lence, that is, violence that is directed against a woman because she is
     a woman or that affects women disproportionately. It includes acts
     that inflict physical, mental, or sexual harm or suffering, threats of
     such acts, coercion and other deprivations of liberty. Gender-based
     violence may breach specific provisions of the Convention regardless
     of whether those provisions expressly mention violence.” (General
     Recommendations, No. 19 (11th session, 1992).)

   The Committee went on to describe gender-based violence which
impairs the enjoyment by women of human rights and fundamental
freedoms as discrimination within the meaning of Article 1 of the
Convention and referred specifically in that context to “the right to enjoy
protection according to humanitarian norms in time of international or
internal armed conflict” (ibid.).
   8. To be sure this clear language emanating from the human rights
body charged with monitoring compliance with the Convention is not in
itself determinative of the matter nor does it relieve judges of the duty of
interpreting the provisions of the Convention with the aim of ascertain-
ing their substantive relevance to complaints alleging human rights vio-
lations against women. Nevertheless it carries considerable weight.

  9. What is more important is that the Court’s own jurisprudence
regarding the interpretation of compromissory clauses is well developed
and favours a broad interpretation of such provisions. It can be safely
asserted that when the applicant provides a “plausible” or “reasonable”
argument that substantive provisions of the treaty containing a com-
promissory clause have been violated, the Court will not impose an

77

80             ARMED ACTIVITIES (SEP. OP. AL-KHASAWNEH)


additional burden on the applicant to establish that the dispute concerns
the application of interpretation of the treaty. This plausibility test was
described in the Ambatielos case of 1953 in the following terms :
       “[I]f it is made to appear that the [party] is relying upon an argu-
     able construction of the Treaty, that is to say, a construction which
     can be defended, whether or not it ultimately prevails, then there are
     reasonable grounds for concluding that its claim is based on the
     Treaty.” (Ambatielos (Greece v. United Kingdom), Merits, Judg-
     ment, I.C.J. Reports 1953, p. 18.)
   10. Indeed the suggestion is often made that the Court’s jurisprudence
reveals a consistent willingness on the part of the Court to adjudicate on
subject-matter that is merely reasonably or tangibly connected to the
treaty containing the compromissory clause. For the purposes of this
brief opinion it would suffice to refer to one recent case, the Oil Plat-
forms case where the Court adjudicated on the whole of the law of force
contained in the United Nations Charter and customary international
law in the context of the interpretation or application of the compro-
missory clause (Oil Platforms (Islamic Republic of Iran v. United States
of America), Judgment, I.C.J. Reports 2003 ; Art. X, para. 1, of the 1955
Treaty and the exception thereto, Art. XX, para. 1 (d) 1).

   11. In the present case the subject-matter of the dispute is directly
related to the substantive provisions of the treaty, i.e., the allegation of
widespread violence directed against women.
   12. I have indicated earlier (para. 7) that as a matter of diplomatic
negotiations the requirement that reference be made to a particular treaty
or provisions thereof is unrealistic and I would also, with reference to the
Court’s jurisprudence, venture the opinion that it is not required, pro-
vided of course, a link exists between substantive provisions of the treaty
in question and the dispute. It would be recalled that in the Nicaragua
case a similar claim regarding the requirement of prior negotiations was
made by the United States in the following terms :
       “Since . . . Nicaragua has never even raised in negotiations with
     the United States the application or interpretation of the Treaty to
     any of the factual or legal allegations in its Application, Nicaragua
     has failed to satisfy the Treaty’s own terms for invoking the com-
     promissory clause.” (Military and Paramilitary Activities in and
     against Nicaragua (Nicaragua v. United States of America), Juris-
     diction and Admissibility, Judgment, I.C.J. Reports 1984, pp. 427-
     428.)
The Court dismissed this objection and stated :
       “In the view of the Court, it does not necessarily follow that,
     because a State has not expressly referred in negotiations with
     another State to a particular treaty as having been violated by con-
     duct of that other State, it is debarred from invoking a compro-

78

81             ARMED ACTIVITIES (SEP. OP. AL-KHASAWNEH)


     missory clause in that treaty. The United States was well aware
     that Nicaragua alleged that its conduct was a breach of interna-
     tional obligations before the present case was instituted ; and it is
     now aware that specific articles of the 1956 Treaty are alleged to
     have been violated.” (I.C.J. Reports 1984, pp. 427-428.)

   13. In conclusion, whilst the requirement of prior negotiations is a
prior condition that has to be met in determining the limits of consent to
submit to the jurisdiction of the Court, the manner in which these nego-
tiations take place is ultimately a matter of form and there are no general
requirements that negotiations should be itemized. Nor that they should
refer expressly to a particular treaty. The decisive factor will seem to be
the relevance of the substantive provisions of the treaty in question to the
subject-matter of the dispute. An attempt by the DRC to enter into nego-
tiations bilaterally or multilaterally with Rwanda with regard to the
alleged human rights violations against women should suffice to meet
the requirement of prior diplomatic negotiations under Article 29 of the
Convention on the Elimination of All Forms of Discrimination against
Women. The complaint referred by the DRC on 24 February 1999 to the
African Commission on Human and Peoples’ Rights as well as its com-
plaints to the Security Council in which it referred to human rights
abuses would meet the requirement of attempting to enter into prior
negotiations for the purposes of Article 29.


   14. Having reached this conclusion, I should nevertheless recall that,
in addition to the requirements of prior negotiations, Article 29 of the
Convention on Discrimination against Women contains other conditions
precedent, namely the undertaking of arbitral proceedings and the lapse
of six months before referral to the Court. With respect to arbitration
and notwithstanding the confusing language of paragraph 79 of the
2002 Order, which spoke of the DRC’s “attempts to enter into negotia-
tions or undertake arbitration proceedings with Rwanda”, there is noth-
ing that would enable me to conclude “that the DRC made a proposal to
Rwanda that arbitration proceedings should be organized, and that the
latter failed to respond thereto” (Judgment, para. 92). It is on this basis
that I concurred with the judgment that the Court lacks jurisdiction.


                                       (Signed) Awn AL-KHASAWNEH.




79

